UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7007



JAMES C. GREER,

                                            Petitioner - Appellant,

          versus


PATRICK COUNTY,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:06-cv-00271-gec-mf)


Submitted: February 15, 2007              Decided:   February 21, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James C. Greer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James C. Greer appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion.   We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   Greer v. Patrick County, No. 7:06-

cv-00271-gec-mf (W.D. Va. May 17, 2006).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 2 -